           Case 2:20-cv-01826-JCM-EJY Document 24 Filed 06/28/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10    BRENDAN B. LEACH, an individual,                               Case Number:
                                                                2:20-cv-01826-JCM-EJY
11                                 Plaintiff,

12           vs.
                                                        STIPULATION OF DISMISSAL OF
13    FLAGSTAR BANK, FSB, a Foreign Entity;           DEFENDANT EQUIFAX INFORMATION
      EQUIFAX INFORMATION SERVICES                      SERVICES LLC WITH PREJUDICE
14    LLC, a Foreign Limited-Liability Company;
      and TRANS UNION LLC, a Foreign Limited-
15    Liability Company,

16                                 Defendant.

17

18         IT IS HEREBY STIPULATED by and between Plaintiff, Brendan B. Leach (“Plaintiff”)

19 and Defendant, Equifax Information Services LLC (“Defendant”), by and through their respective

20 attorneys of record, that all Plaintiff’s claims asserted against Defendant in the above-captioned

21

22

23

24


                                                Page 1 of 2
           Case 2:20-cv-01826-JCM-EJY Document 24 Filed 06/28/21 Page 2 of 2



 1 matter shall be and hereby are dismissed with prejudice and each party shall bear its own attorney

 2 fees and costs.

 3 Dated this 28th day of June, 2021.                 Dated this 28th day of June, 2021.

 4 COGBURN LAW                                        CLARK HILL PLLC

 5 By: /s/Erik W. Fox                                 By: /s/Jeremy J. Thompson
       Jamie S. Cogburn, Esq.                             Jeremy J. Thompson, Esq.
 6     Nevada Bar No. 8409                                Nevada Bar No. 12503
       Erik W. Fox, Esq.                                  3800 Howard Hughes Parkway, Suite 500
 7     Nevada Bar No. 8804                                Las Vegas, NV 89169
       2580 St. Rose Parkway, Suite 330                   Attorney for Equifax Information Services
 8     Henderson, Nevada 89074                            LLC
       Attorneys for Plaintiff
 9

10         IT IS SO ORDERED.

11

12
                                                UNITED STATES DISTRICT JUDGE
13
                                                  July 6, 2021
14
                                                DATE
15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
